                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

WILLIAM DALE BRAMLETT,          )
#303 512,                       )
      Plaintiff,                )
                                )
     v.                         ) CIVIL ACTION NO. 1:19-CV-369-ALB
                                )
SHERIFF DONALD VALENZA, et al., )
                                )
     Defendants.                )

                                          ORDER

       On October 28, 2019, the Magistrate Judge filed a Recommendation (Doc. 22) to

which no timely objections have been filed. Upon an independent review of the record and

upon consideration of the Recommendation, it is

       ORDERED that the Recommendation of the Magistrate Judge be and is hereby

ADOPTED, and this case is hereby DISMISSED without prejudice for Plaintiff’s failure

to comply with the orders of the court.

       A Final Judgment will be entered separately.

       DONE this 6th day of December, 2019.


                                         /s/ Andrew L. Brasher
                                   ANDREW L. BRASHER
                                   UNITED STATES DISTRICT JUDGE
